            4:20-cv-04146-SLD-JEH # 1         Page 1 of 6                                                 E-FILED
                                                                          Thursday, 02 July, 2020 12:51:32 PM
                                                                                Clerk, U.S. District Court, ILCD
                            IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF ILLINOIS, ROCK ISLAND DIVISION

 STERLING D. MOORE and BRIDGET          )
 MOORE,                                 )
                                        )
                 Plaintiffs,            )
        vs.                             ) Law No.:
                                        )
 DEANNA M. WELCH, as Executor of the    )
 Estate of Marlin Hillyer, deceased and )
 INLAND BEE, INC., d/b/a BENNETT )
 TRUCKING,                              )
                                        )
                 Defendants.            )

                                       NOTICE OF REMOVAL

            NOW COME the Defendants, DEANNA M. WELCH, as Executor of the Estate of Marlin

 Hillyer, Deceased, and INLAND BEE, INC., d/b/a BENNETT TRUCKING, by Matthew S. Hefflefinger,

 Thomas J. Dluski and Robert R. Tenney of HEYL, ROYSTER, VOELKER & ALLEN, P.C., their

 attorneys, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby file this Notice of Removal

 of the cause of action styled, STERLING D. MOORE and BRIDGET MOORE v. DEANNA M. WELCH,

 as Executor of the Estate of Marlin Hillyer, Deceased, and INLAND BEE, INC., d/b/a BENNETT

 TRUCKING, Case No. 2020 L 000012, originally filed and now pending in the Circuit Court of the

 Fourteenth Judicial Circuit, Henry County, Illinois, from said Circuit Court of the Fourteenth

 Judicial Circuit to the United States District Court for the Central District of Illinois, Rock Island

 Division. In support of their Notice of Removal, Defendants state as follows:

            1.    Plaintiffs, STERLING D. MOORE and BRIDGET MOORE, filed a Complaint against

DEANNA M. WELCH, as Executor of the Estate of Marlin Hillyer, Deceased (hereinafter as

HILLYER), and INLAND BEE, INC., d/b/a BENNETT TRUCKING (hereinafter as INLAND BEE), on

June 5, 2020 (Amended and Corrected Complaint at Law and Civil Cover Sheet attached hereto as

“Ex. A”).
         4:20-cv-04146-SLD-JEH # 1             Page 2 of 6



         2.      Pursuant to 28 U.S.C. §1446(b)(2)(A), all defendants have joined in the removal of

this action.

         3.      At the time this action was commenced and since then, Defendant, Inland Bee,

Inc., d/b/a Bennett Trucking was and is incorporated in the State of Iowa and had its principal

place of business in the State of Iowa.

         4.      Marlin Hillyer, who died in the accident, was a resident of the State of Iowa.

Subsequent to the accident, an Estate was opened in Cedar County, Iowa with Deanna M. Welch

appointed as Executor of the Estate of Marlin Hillyer.

         5.      On information and belief, Plaintiffs STERLING D. MOORE and BRIDGET MOORE

were and are citizens of the State of North Carolina.

         6.      Count I of Plaintiffs’ Complaint asserts a claim of negligence against Defendant

HILLYER. (Ex. A at 3-4). Therein, Plaintiff, STERLING D. MOORE alleges “damages in excess of the

sum of $50,000.00” and demand judgment against said HILLYER “for a sum in excess of the

minimum jurisdictional requirements for assignment of the case to the Law Division plus costs.”

(Ex. A. at 4).

         7.      Count II of Plaintiffs’ Complaint asserts a claim of vicarious liability by Plaintiffs

against INLAND BEE. (Ex. A at 4-5). Therein, Plaintiff STERLING D. MOORE alleges “damages in

excess of the sum of $50,000.00” and demand judgment against said INLAND BEE “for a sum in

excess of the minimum jurisdictional requirements for assignment of the case to the Law

Division plus costs.” (Ex. A. at 5).

         8.      Count III of Plaintiffs’ Complaint asserts a consortium claim against Defendant

HILLYER. (Ex. A at 6-7). Therein, Plaintiff BRIDGET MOORE alleges “damages in excess of the sum

of $50,000.00” and demand judgment against said HILLYER “for a sum in excess of the minimum


                                                   2
         4:20-cv-04146-SLD-JEH # 1            Page 3 of 6



jurisdictional requirements for assignment of the case to the Law Division plus costs.” (Ex. A. at

7).

         9.      Count IV of Plaintiffs’ Complaint asserts a consortium claim against Defendant

INLAND BEE. (Ex. A at 7-9). Therein, BRIDGET MOORE alleges “damages in excess of the sum of

$50,000.00” and demand judgment against said INLAND BEE “for a sum in excess of the

minimum jurisdictional requirements for assignment of the case to the Law Division plus costs.”

(Ex. A. at 9).

         10.     Notwithstanding the demand/prayer for relief asserted in each Count of Plaintiffs’

Complaint, this Court may consider all facts relevant to the amount in controversy in this action

at the time of this Notice of Removal. See Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 541

(7th Cir. 2006). If the plaintiff, “the master of the complaint,” provides little information about the

value of the claims alleged, a good-faith estimate of the stakes is acceptable if it is plausible and

supported by a preponderance of the evidence. Oshana v. Coca-Cola Co., 472 F.3d 506, 511 (7th

Cir. 2006). “Once the defendant in a removal case has established the requisite amount in

controversy, the plaintiff can defeat jurisdiction only if it appears to a legal certainty that the

claim is really for less than the jurisdictional amount.” Id. at 511. In addition, if a plaintiff does

not stipulate to damages of $75,000 or less, "the inference arises that he thinks his claim may be

worth more." Id. at 512.

         11.     Per Plaintiffs’ allegations, this is a personal injury case involving a collision

occurring on Interstate 74 between vehicles operated by Marlin Hillyer, employed at all relevant

times by INLAND BEE, and Plaintiff STERLING D. MOORE. (Ex. A. at 1-2). Plaintiffs further allege

that as a result of said collision, Plaintiff STERLING D. MOORE has incurred, and will incur,

medical expenses, suffered pain, suffering, disability, and mental and physical impairments, loss


                                                  3
         4:20-cv-04146-SLD-JEH # 1             Page 4 of 6



of wages, and loss of earning capacity. (Ex. A. at 3, 5). Plaintiff BRIDGET MOORE alleges that she

has incurred, and will incur, loss of support, loss of services, loss of society, companionship and

sexual relationship both past and future. (Ex. A. at 7, 8).

        12.     Per Plaintiffs’ allegations alone, there is a preponderance of the evidence that

that the amount in controversy in this cause, excluding interest and costs, exceeds $75,000. See

Kincaid v. Menard, Inc., 2014 U.S. Dist. LEXIS 60712 (N.D. Ill.) (finding by a preponderance of the

evidence that the amount in controversy exceeded $75,000 where the plaintiff (1) alleged in the

Complaint “serious and permanent injuries,” “great pain and suffering,” the expense of “great

sums” of money, and an amount in controversy exceeding $50,000 in the prayer for relief, and

(2) where the plaintiff did not file any affidavit or stipulation stating that she would not demand

or accept any recovery in excess of $75,000). If a plaintiff does not file a limiting document with

their complaint a defendant is entitled to present a good-faith estimate of the stakes. Back

Doctors Ltd. v. Metropolitan Property & Casualty Insurance Co., 637 F.3d 827, 831 (7th Cir. 2011).

If the good-faith estimate exceeds the jurisdictional minimum, removal is allowed unless

recovery exceeding the minimum is legally impossible. Id. See also Rising-Moore v. Red Roof Inns,

Inc., 435 F.3d 813, 816 (7th Cir. 2006).

        13.     Pursuant to 28 U.S.C. § 1332, there is complete diversity of the parties and the

amount in controversy exceeds $75,000.00. Accordingly, this Court has original jurisdiction over

this matter. Therefore, this action may be removed to this Court pursuant to 28 U.S.C. § 1441(a).

        14.     This action is currently pending in the Circuit Court for the Fourteenth Judicial

Circuit, Henry County, Illinois. Pursuant to 28 U.S.C. 1441(a), removal to the United States District

Court for the Central District of Illinois, Rock Island Division, is proper.




                                                    4
        4:20-cv-04146-SLD-JEH # 1            Page 5 of 6



       15.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders that

have been served upon Defendants in the removed case are attached to this Notice of Removal.

The Amended and Corrected Complaint at Law and Summons have been attached as Exhibit A.

       16.     Defendants will provide written notice hereof to all adverse parties and file a copy

of this Notice of Removal with the Clerk of the Circuit Court of the Fourteenth Judicial Circuit,

Henry County, Illinois, as required under 28 U.S.C. § 1446(d).

       DEFENDANTS DEMAND TRIAL BY JURY.




                                                        DEANNA M. WELCH, as Executor of the
                                                        Estate of Marlin Hillyer, Deceased, and
                                                                  INLAND BEE, INC.,
                                                              d/b/a BENNETT TRUCKING




                                                      BY:______/s/ Matthew S. Hefflefinger________
                                                          HEYL, ROYSTER, VOELKER & ALLEN
                                                                Matthew S. Hefflefinger
                                                                    ARDC #6201281




                                                 5
             4:20-cv-04146-SLD-JEH # 1      Page 6 of 6



                           CERTIFICATE OF FILING AND PROOF OF SERVICE

        I hereby certify that July 2, 2020, I electronically filed the foregoing Notice of Removal
with the Clerk of the Court using the CM/ECF system and have sent notification of such filing to
the following attorneys via e-mail:

            Elliot R. McDonald III
            McDonald, Woodward & Carlson, P.C.
            100 E. Kimberly Road, Suite 700
            Davenport, IA 52806
            emcdonald3@mwilawyers.com

       Under penalties as provided by law pursuant to section 1-109 of the Illinois Code of Civil
Procedure [735 ILCS 5/1-109], I certify that the statements set forth in this Certificate of Filing
and Proof of Service are true and correct, except as to matters therein stated to be on
information and believe and as to such matters I certify as aforesaid that I verily believe the
same to be true.

                                             /s/_Mary Keogel_




HEYL, ROYSTER, VOELKER & ALLEN
300 Hamilton Blvd.
P.O. Box 6199
Peoria, IL 61601-6199
Telephone: 309.676.0400
Facsimile: 309.676.3374
peoecf@heylroyster.com
mhefflefinger@heylroyster.com
clsmith@heylroyster.com
tdluski@heylroyster.com
kyount@heylroyster.com
rtenney@heylroyster.com
rsummer@heylroyster.com

9425-23 / 38067692_1.doc




                                                 6
